Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed August 23, 2022.
Claims 42 and 43 have been amended.
Claims 42-56 are pending in the instant application.
Claims 42-56 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Nucleotide Sequence Disclosures
In the previous Office Action filed June 3, 2022, it was noted that the present application failed to comply with the requirements of 37 C.F.R. §1.821-1.825.  Applicants have amended the present Specification to include appropriate sequence identifier numbers.  Applicants have also updated the copy of the Sequence Listing.  In view of Applicant’s Amendment filed August 23, 2022, the present application is now fully compliant with the sequence requirements of 37 C.F.R. §1.821-1.825.


Specification
In the previous Office Action filed June 3, 2022, the disclosure was objected to because Figure 1 failed to identify the location of highly conserved Region 9 or Target Region 9.  This objection is withdrawn in view of Applicant’s Amendment to the Specification to remove reference to the location of target region 9 from Figure 1.


Double Patenting
In the previous Office Action filed June 3, 2022, claims 42-56 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,505 (hereinafter, the “’505 Patent”.  This rejection is maintained for the reasons of record set forth in the previous Office Action filed June 3, 2022.


Response to Arguments
In response to this rejection, Applicants argue that to advance prosecution, claims 42 and 43 have been amended to expressly exclude a DNA sequence encoding an shRNA comprising an effector sequence substantially complementary to an RNA transcript encoded by SEQ ID NOs. 4 and 28, respectively.  Applicants assert that in view of the amendments, Applicant submits that the claims obviate the rejection.
This argument has been fully considered by the Examiner, but is not found persuasive.  The issue is that the claims of the ‘505 Patent renders obvious the present claims.  It is noted that reference to the Specification of the ‘505 Patent to properly construe the scope of the reference claims is permitted. See MPEP 804, which discloses:

“[T]hose portions of the Specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” 

Also, see also MPEP § 2111.01. 

Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the DNA-directed RNA interference (ddRNAi) construct claims of the ‘505 Patent are an obvious variation of the ddRNAi construct of the present claims.  
The claims of the ‘505 Patent are drawn to a DNA-directed RNA interference (ddRNAi) construct  comprising: (a) a first nucleic acid comprising a DNA sequence which encodes a shRNA comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 4; (b) a second nucleic acid comprising a DNA sequence which encodes a shRNA comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 9; and (c) a third nucleic acid comprising a DNA sequence which encodes a shRNA comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 58.
Regarding claim 42 of the present invention, the claim is drawn to a ddRNAi construct comprising: (a) a first nucleic acid comprising a DNA sequence which encodes a short hairpin RNA (shRNA) comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 9; and (b) a second nucleic acid comprising a DNA sequence which encodes a shRNA comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 58, wherein the ddRNAi construct does not comprise a DNA sequence encoding a shRNA comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 4.
Regarding claim 43 of the present invention, the claim is drawn to the construct of claim 42, wherein: (a) the first nucleic acid comprises a DNA sequence which encodes a shRNA comprising an effector sequence which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 48; and (b) the second nucleic acid comprises a DNA sequence which encodes a shRNA comprising an effector sequence which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 58; wherein the ddRNAi construct does not comprise a DNA sequence which encodes a shRNA comprising an effector sequence which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 28.
The ‘505 Patent Specification discloses:
The present disclosure provides a RNA comprising an effector sequence of at least 17 nucleotides in length and an effector complement sequence, wherein the effector sequence is substantially complementary to a RNA transcript encoded by a region of the HBV genome, wherein the region comprises a sequence set forth in any one of SEQ ID NOs: 1-10. For example, the effector sequence will be less than 30 nucleotides in length.  For example, a suitable effector sequence may be in the range of 17-29 nucleotides in length.

The ‘505 Patent Specification also discloses:
In one example, the first and second nucleic acids form separate parts of the same polynucleotide (i.e., series of covalently linked nucleotide residues). In another example, the first and second nucleic acids form parts of different polynucleotides.
As described herein, a RNA comprising an effector sequence which is substantially complementary to a RNA sequence set forth in any one of SEQ ID NOs: 54, 56, 58, 60, 62 and 64 may be selected from the group consisting of: 
a RNA comprising an effector sequence set forth in SEQ ID NO:53 and an effector complement sequence set forth in SEQ ID NO:54; 
a RNA comprising an effector sequence set forth in SEQ ID NO:55 and an effector complement sequence set forth in SEQ ID NO:56; 
a RNA comprising an effector sequence set forth in SEQ ID NO:57 and an effector complement sequence set forth in SEQ ID NO:58;

Therefore in considering claims of the ‘505 Patent one of ordinary skill in the art would consult the Specification and given the disclosures above, when the claims of the ‘505 Patent are properly construed in light of the ‘505 specification, the ddRNAi construct excluding a DNA sequence encoding a shRNA comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 4 of the present claims is an obvious variation and within the scope of the ddRNAi construct comprising a DNA sequence encoding a shRNA comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 4 of the ‘505 Patent.
Given the disclosures of the ‘505 Patent, a person of ordinary skill in the art would have considered the ddRNAi constructs of the examined invention to be an obvious variation of the ’505 Patent’s ddRNAi construct compositions.  The claims of the issued Patent are directed to a genus that overlaps with that of present claims.  That is, the particular species of the present claims is within the genus covered by the referenced Patent claims.
The rejection is therefore maintained.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635